COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Demetrick James v. The State of Texas

Appellate case number:      01-17-00300-CR

Trial court case number:    1510754

Trial court:                262nd District Court of Harris County

       On September 15, 2019, Natalie Schultz, filed a motion to withdraw as attorney of
record for appellant, Demetrick James. In her motion, Ms. Schultz noted that this “Court
affirmed the conviction of the [a]pellant and the appeal process is complete.”
       After our plenary power expires, this Court has no jurisdiction to take any action on
a case unless expressly authorized by the Texas Rules of Appellate Procedure. See TEX.
R. APP. P. 19.3(a)-(d). We issued our judgment in this appeal on September 20, 2018 and
appellant did not file a motion for rehearing, motion for en banc reconsideration, or motion
to extend time to file such motion. Accordingly, our plenary power expired on November
19, 2018, and none of the permitted post-plenary power bases set forth in rule 19.3 apply
to appellants’ motion. See TEX. R. APP. P. 19.1(a), 19.3.
      Absent plenary power, Ms. Schultz’s motion to withdraw as attorney of record must
be dismissed for lack of jurisdiction.
       It is so ORDERED.

Judge’s signature: ___/a/ Amparo Guerra__________
                  Acting individually  Acting for the Court

Date: __March 9, 2021____